Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2021

                                    No. 04-21-00021-CV

                                       Nancy ALANIS,
                                          Appellant

                                              v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-01238
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER

       Appellant’s Second Motion for Extension of Time to File Brief is GRANTED.
Appellant’s brief is due no later than September 17, 2021. Further requests for extensions of
time will be disfavored.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court